Exhibit 10.2

EXECUTION VERSION

Second German Standstill Agreement Hannover I
(Stillhaltevereinbarung)

This second German standstill agreement (Stillhaltevereinbarung) ("Second
Standstill Agreement I") is made on 31 March 2009 between

1.      Sunrise Hannover Senior Living GmbH & Co. KG, registered with the
commercial register (Handelsregister) at the local court (Amtsgericht) of
Königsstein im Taunus, represented by its general partner, PSRZ (Germany)
General Partner GmbH with sole power of representation, registered with the
commercial register at the local court of Königsstein im Taunus under HRB 6199,
Frankfurter Str. 1, 61476 Kronberg im Taunus   – "PropCo" – 2.      Sunrise
Hannover GmbH, registered with the commercial register at the local court of
Königsstein im Taunus under HRB 6613, Frankfurter Str. 1, 61476 Kronberg im
Taunus   – "OpCo" – 3.      Sunrise Senior Living Inc., 7902 Westpark Drive,
McLean, VA 22102, U.S.A.   – "Guarantor" – 4. Natixis, London Branch, Cannon
Bridge House, 25 Dowgate Hill, London EC4R 2YA, United Kingdom in its capacity
as agent under the Loan Agreements (as defined below) also for and on behalf of
the other Finance Parties   – "Agent" –

PropCo, OpCo, the Guarantor and the Agent are hereinafter collectively referred
to as the "Parties" and each a "Party"

The Parties hereby agree as follows:

PREAMBLE:

(A)      OpCo and the Agent are parties to a loan agreement dated 13 March 2006
(the "OpCo Loan Agreement") under which, inter alia, the Lender (as defined in
the OpCo Loan Agreement) have made available to OpCo the Facilities (as defined
in the OpCo Loan Agreement).

--------------------------------------------------------------------------------

(B)      PropCo and the Agent are parties to a loan agreement dated 13 March
2006 (the "PropCo Loan Agreement" and collectively with the OpCo Loan Agreement,
the "Loan Agreements") under which, inter alia, the Lender (as defined in the
PropCo Loan Agreement) have made available to PropCo the Facilities (as defined
in the PropCo Loan Agreement).
(C)      The Guarantor and the Agent are parties to (i) a funding obligation
agreement dated 26 June 2006 with PropCo (the "PropCo Funding Obligation") and
(ii) a funding obligation agreement dated 26 June 2006 with OpCo (the "OpCo
Funding Obligation" and collectively with the PropCo Funding Obligation, the
"Funding Obligations"). Under the Funding Obligations, the Guarantor has agreed,
subject to the terms set out therein, to pay to the Agent amounts equal to the
Cash Flow Deficit (as defined in the Funding Obligations) of OpCo or PropCo, as
the case may be.
(D)      The Loan Agreements contain certain financial covenants, inter alia,
not to exceed the LTV Threshold. Per clause 6.3.1.3 of the Loan Agreements, if
the LTV Threshold is exceeded, the respective Borrower has to, within 14 days
after notification by the Agent, provide the Agent with (or procure the
provision of) additional security of a nature as further set out in the Loan
Agreements, or, if proposals of such security are not made within time, is
deemed to have elected for prepayment of a portion of the Loans to an extent
that the Loans are reduced to a sum not exceeding the LTV Threshold.
(E)      Per letter dated 7 November 2008, the Borrowers have requested the
Agent’s consent for the closure of the Hannover care home operated by PropCo and
OpCo which has not been approved by the Agent.
(F)      Per letter dated 17 November 2008, the Agent informed PropCo, OpCo and
the Guarantor that per a valuation by Atrisreal Limited, the Loan-To-Value Ratio
was 204.7%, and asked the Borrowers to comply with the procedures set out in the
Loan Agreements.
(G)      Per letters dated 3 December 2008, the Agent informed PropCo and OpCo
that it has not received any proposals from the Borrower and that they were
deemed to have elected for prepayment, and informed the Guarantor that a cash
flow deficit of EUR 11,224,376 existed which the Guarantor had to pay under the
Funding Obligations.    
(H)      Per letter dated 4 December 2008 from PropCo and OpCo to the Agent,
PropCo and OpCo reserved their rights to dispute a breach of the LTV Threshold,
and stated that they should not be deemed to have elected for a prepayment due
to the previous discussions between the Agent and them about the provision of
additional collateral.

2

--------------------------------------------------------------------------------

(I)      Per letter dated 18 December 2008, the Agent served a demand on the
Guarantor for payment of an amount equal to the cash flow deficit of EUR
11,224,376 pursuant to the Funding Obligations.
(J)      The Parties entered on 24 December 2008 into a pre-negotiation and
standstill agreement, as amended and/or restated from time to time, (the "US
Standstill Agreement") with respect to Guarantor’s obligations under the Funding
Obligations.
(K)      The Guarantor entered into a temporary agreement with Bank of America
dated to be effective as of 30 December 2008, as amended and/or restated from
time to time, (the "BoA Agreement") with respect to Guarantor’s obligations
under the Senior Secured Revolving Facility dated 2 December 2005.
(L)      The Parties entered on 23 December 2009 also into a German standstill
agreement (Stillhaltevereinbarung) (the "German Standstill Agreement I") with
respect to certain claims under the Loan Agreements.
(M)      Furthermore, the Parties entered into another German standstill
agreement (Stillhaltevereinbarung) dated 19 February 2009, as amended and/or
restated from time to time, with respect to certain claims under the Loan
Agreements (the "February Standstill Agreement").
(N)      The Parties are currently in discussions in connection with the Loan
Agreements.
(O)      OpCo, PropCo and the Guarantor intend to sell the Hannover business.
(P)      As the Parties intend to continue their discussions in good faith, and
to avoid any doubts as to the current non-existence of an obligation of the
managing directors (Geschäftsführer) of the general partner of PropCo and OpCo
as to their duty to file for commencement of insolvency proceedings, it is the
Parties' intention to enter into this Second Standstill Agreement I.

The Parties agree as follows:

1.     

Definitions and interpretation


  Capitalized terms used herein shall, unless defined otherwise herein, have the
same meaning as in the Loan Agreements.
2.      Standstill Agreement
  Until expiration of this Second Standstill Agreement I in accordance with
clause 3 below, the Agent (on behalf of the Finance Parties) agrees

3

--------------------------------------------------------------------------------

  (a)      not to enforce (durchsetzen) its claims for prepayment of the Loans
(or any portion thereof) based on clause 6.3.1.3 of the Loan Agreements (either
by filing of legal proceedings of any kind or by realization of any security
granted under or in connection with the Loan Agreements, with the exception of
the Funding Obligations which are subject to the US Standstill Agreement, and
that any prepayment obligation (with the exception of any obligation under the
Funding Obligations which are subject to the US Standstill Agreement) shall be
deferred (gestundet);
  (b)      not to accelerate (kündigen) the Loans (or any portion thereof) based
on a breach of the LTV Threshold which has arisen, or might potentially arise,
due to the facts and circumstances described in Preamble (D) herein or in
connection therewith;
  (c)      not to demand that additional security is provided, other than the
provision of additional security as required pursuant to clause 6.3.1.3 of the
Loan Agreements which is subject of the Parties' negotiations.
3.      Term
  This Second Standstill Agreement I shall remain effective until the earlier
of:
  (a)      any expiration or termination of the BoA Agreement, or
  (b)      30 April 2009.
  For the avoidance of doubt, the Agent shall have the right to exercise all
rights and remedies available to the Agent (on behalf of itself as well as of
the Finance Parties) under the Loan Agreements upon expiration of this Second
Standstill Agreement I.
4.      Event of Default
  Upon the occurrence of any of the following events of default this Second
Standstill Agreement I shall automatically terminate and the Agent shall have
the right to exercise all rights and remedies available to the Agent under the
Loan Agreements:
  (a)      the Parties having definitely aborted their negotiations and this has
been confirmed by the relevant other Party/Parties in writing, such confirmation
not to be unreasonably withheld. The Parties, as of the date of this Second
Standstill Agreement I, consider it more likely than not (überwiegend
wahrscheinlich) that a solution can be reached which will enable OpCo and PropCo
to continue to trade as a going concern (Fortführung des Geschäftsbetriebs);

4

--------------------------------------------------------------------------------

  (b)      the acceleration of the Loan Agreements based on an Event of Default
(other than a breach of the LTV Threshold);
  (c)      an application for the opening of insolvency proceedings or the
commencement of insolvency proceedings (Eröffnung des Insolvenzverfahrens) with
respect to PropCo or OpCo; or
  (d)      the termination of the US Standstill Agreement (including by way of
an early termination).
5.      No waiver of rights or defenses
  Nothing in this Second Standstill Agreement I shall, to the extent not
expressed herein, constitute a waiver, amendment or termination of any agreement
between the Parties or of the rights, remedies or defenses any Party has against
the other party and the Parties confirm that the Loan Agreements and any
security granted in connection therewith remain in full force and effect to the
extent they have been in full force and effect would it not have been for this
Second Standstill Agreement I.
6.      Confirmations
  OpCo and PropCo confirm that
  (a)      subject to the execution of this Second Standstill Agreement I,
neither OpCo nor PropCo is overindebted (überschuldet) or illiquid
(zahlungsunfähig) for the purpose of Sections 17 – 19 of the German Insolvency
Code (Insolvenzordnung);
  (b)      the execution of this Second Standstill Agreement I does not impair
other creditors of PropCo or OpCo; and
  (c)      to the best of their knowledge, it is not anticipated that during the
term of this Second Standstill Agreement I the financial situation of OpCo and
PropCo will deteriorate leading to any of the effects described in (a) and (b)
of this clause.
7.      Covenants
  OpCo and PropCo shall
  (a)      observe and perform all their respective obligations under the Loan
Agreements;
  (b)      provide the Agent with such information about the financial status
and condition of the Borrowers as the Agent may reasonably request from time to

5

--------------------------------------------------------------------------------

  time. Each Borrower authorizes and allows the Agent and its representatives,
upon reasonable notice and at any reasonable time during normal business hours,
to examine, at its own cost and expense, Borrower's financial books and records
and all other records relating or pertaining to the operation of the Property,
and the Agent shall be permitted, at its own cost and expense, to photocopy any
such books and records;
  (c)      provide the Agent immediately after execution with a copy of the BoA
Agreement (for the avoidance of doubt, including any amendments and/or
restatements); and
  (d)      not take legal proceedings or actions against the Agent during the
term of this Second Standstill Agreement I.
8.      Miscellaneous
(a) This Second Standstill Agreement I supersedes and replaces – as of the date
hereof – the German Standstill Agreement I; for the avoidance of doubt, the
German Standstill Agreement I shall remain in full force and effect for the
period from its date until the date of this Second Standstill Agreement I. For
the avoidance of any doubt, the February Standstill Agreement and the US
Standstill Agreement shall remain in full force and effect, unmodified.
(b) If at any time, any one or more of the provisions hereof is or becomes
invalid, illegal or unenforceable in any respect under the law of any
jurisdiction, such provision shall as to such jurisdiction, be ineffective to
the extent necessary without affecting or impairing the validity, legality and
enforceability of the remaining provisions hereof or of such provisions in any
other jurisdiction. The invalid, illegal or unenforceable provision shall be
deemed to be replaced with such valid, legal or enforceable provision which
comes as close as possible to the original intent of the Parties and the
invalid, illegal or unenforceable provision. Should a gap (Regelungslücke)
become evident in this Second Standstill Agreement I, such gap shall, without
affecting or impairing the validity, legality and enforceability of the
remaining provisions hereof, be deemed to be filled in with such provision which
comes as close as possible to the original intent of the Parties.
  (c)      Changes and amendments to this Second Standstill Agreement I
including this clause 8 shall be made in writing.
  (d)      This Second Standstill Agreement I is governed by the laws of the
Federal Republic of Germany.

6

--------------------------------------------------------------------------------





  (e)      The place of jurisdiction for any and all disputes arising under or
in connection with this Second Standstill Agreement I shall be the district
court (Landgericht) in Frankfurt am Main. The Agent however, shall also be
entitled to take action against any of the other Parties in any other court of
competent jurisdiction.
           (f)      All duly evidenced costs, charges, fees and expenses
triggered by this Second Standstill Agreement I or incurred in connection with
its preparation, translation, execution or amendment (in each case including
duly evidenced fees for legal advisers) shall be paid jointly and severally by
OpCo, PropCo and the Guarantor.



[SIGNATURE PAGES TO FOLLOW]

7

--------------------------------------------------------------------------------

 
 
 

Sunrise Hannover Senior Living GmbH & Co. KG              by its general partner
PSRZ (Germany) General Partner GmbH with sole power of representation   /s/ Paul
Milstein  Name: Paul Milstein              Title: Prokurist                

Sunrise Hannover GmbH

 

/s/ Paul Milstein Name: Paul Milstein               Title: Prokurist            
   

Sunrise Senior Living Inc.  

 

/s/ John Gaul  Name: John Gaul              Title: General Counsel            


Natixis, London Branch

 

  /s/ David Newby /s/ Gregoire Hennekinne Name: David Newby Name:  Gregoire
Hennekinne Title: Managing Director, Real Estate
Finance                                                         
Title: Director, Real Estate Finance


--------------------------------------------------------------------------------
